 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10
11    DEVILS GARDEN PRESERVATION                            No. 2:17-cv-02185-MCE-KJN
      GROUP, et al.,
12
                          Plaintiffs,
13                                                          ORDER
                 v.
14
      UNITED STATES FOREST SERVICE,
15    et al.,
16                        Defendants.
17
18           The American Wild Horse Campaign (“AWHC”), Animal Legal Defense Fund

19   (“ALDF”), and Carla Bowers (collectively “Proposed Intervenors”) move to intervene in

20   this lawsuit as a matter of right under Federal Rule of Civil Procedure 24(a)(2).1 Here,

21   Proposed Intervenors renew a previously filed Motion to Intervene (ECF No. 18) which

22   this Court denied “without prejudice to refiling” based solely on a request for a stay by

23   Plaintiffs and Defendants. ECF No. 60. That stay was recently ordered lifted by the

24   Court. ECF No. 76.

25           Regarding Proposed Intervenors’ original Motion to Intervene, the parties took no

26   position on the motion. See ECF No. 24 (“Defendants . . . take no position on the motion

27
             1
              All further references to “Rule” or “Rules” are to the Federal Rules of Civil Procedure unless
28   otherwise indicated.
                                                           1
 1   to intervene.”); ECF No. 28 (Plaintiffs taking no position on the original motion in light of
 2   an agreement on existing deadlines and staggered briefing schedules). Here, the
 3   parties filed no responses to Proposed Intervenors’ renewed Motion, leading the Court to
 4   believe that Defendants and Plaintiffs remain indifferent to the request.
 5          The Ninth Circuit’s decision in Allied Concrete and Supply Co. v. Baker, 904 F.3d
 6   1053 (9th Cir. 2018) articulates the standard to be employed in ruling on a motion for
 7   intervention as of right under Rule 24(a):
 8                 To determine whether a party may intervene as of right, we
                   employ a four-part test: (1) the motion must be timely; (2) the
 9                 applicant must claim a “significantly protectable interest” in the
                   action; (3) the disposition of the action must as a practical
10                 matter impair or impede the applicant’s ability to protect that
                   interest; and (4) the applicant’s interest may be inadequately
11                 represented by the other parties.
12   Id. at 1067, citing Wilderness Soc’y v. U.S. Forest Serv., 630 F.3d 1173, 1177 (9th Cir.
13   2011) (en banc). “Failure to satisfy any one of the requirements is fatal to the application,
14   and [the Court] need not reach the remaining elements if one of the elements is not
15   satisfied.” Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 950 (9th Cir. 2009).
16          Having reviewed the Motion and supporting materials thereto, as well as

17   considering the parties’ non-opposition, the Court finds that the American Wild Horse
18   Campaign, Animal Legal Defense Fund, and Carla Bowers are Defendant-Intervenors as
19   of right in this matter, and accordingly GRANTS Proposed Intervenors’ Renewed Motion

20   to Intervene (ECF No. 71) under Rule 24(a).
21          The Clerk of Court shall enter Defendant-Intervenors’ Proposed Answer (ECF
22   No. 18-5) as an Answer on the ECF filing system in this case.
23          IT IS SO ORDERED.
24   Dated: August 6, 2019
25
26
27
28
                                                    2
